UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

                                                )
JEROME D. AMOS,                                 )
                                                )
                Plaintiff,                      )
                                                )
                v.                              )       No. 17-cv-1707 (KBJ)
                                                )
ANDREW SAUL, Commissioner                       )
of Social Security,                             )
                                                )
                Defendant.                      )
                                                )


                  MEMORANDUM OPINION ADOPTING
        REPORT & RECOMMENDATION OF THE MAGISTRATE JUDGE

        Plaintiff Jerome Amos applied to the Commissioner of Social Security,

Defendant Andrew Saul (“Commissioner” or “Defendant”), for disability insurance

benefits in 2013, claiming that he was disabled due to post-traumatic stress disorder

(“PTSD”), migraine headaches, bilateral hearing loss, sleep apnea, and upper and lower

back pain. (See Admin. R., ECF No. 4-3, at 2.) 1 In May of 2016, an Administrative

Law Judge (“ALJ”) held a hearing on Amos’s application (see Admin. R., ECF No. 4-2,

at 41), and determined that Amos was not disabled under the Social Security Act (see

id. at 35). Amos requested review by the Appeals Council (see Admin. R., ECF No. 4-

4, at 73–74), and the Appeals Council denied his request, making the ALJ’s decision the

agency’s final decision (see Admin. R., ECF No. 4-2, at 2). Amos filed the instant

lawsuit on August 22, 2017, requesting that this Court reverse the ALJ’s denial decision




1
 Page-number citations to the documents that the parties have filed refer to the page numbers that the
Court’s electronic filing system automatically assigns.
and award Amos disability insurance benefits, or, in the alternative, remand the case to

the Commissioner for a new administrative hearing. (See Compl., ECF No. 1, at 2.)

           On August 25, 2017, this Court referred this matter to a magistrate judge for full

case management. (See Min. Order of Aug. 25, 2017.) On July 13, 2018, Amos filed a

motion asking the Court either to reverse the Commissioner’s decision or to remand this

matter back to the agency for a new hearing, arguing that the ALJ’s decision is not

supported by substantial evidence and that the decision is erroneous as a matter of law.

(See Pl.’s Mem. in Support of Pl.’s Mot. for J. of Reversal, ECF No. 7-1, at 1.)

Subsequently, on August 27, 2018, Defendant filed a motion for judgment of affirmance

of the ALJ’s decision, arguing that “the ALJ applied the correct law and relied on

substantial evidence to find that Plaintiff did not meet the [Social Security] Act’s

definition of disability when the record shows that Plaintiff traveled extensively and

maintained independence.” (Def.’s Mem. in Supp. of Mot. for J. of Affirmance & in

Opp’n to Pl.’s Mot. for J. of Reversal, ECF No. 8, at 4.)

          Before this Court at present is the Report and Recommendation that the assigned

Magistrate Judge, G. Michael Harvey, has filed regarding Amos’s motion for reversal

and Defendant’s motion for affirmance. (See R. & R., ECF No. 14.) 2 The Report and

Recommendation reflects Magistrate Judge Harvey’s opinion that Amos’s motion for

reversal should be granted; Defendant’s motion for affirmance should be denied; and

the case should be remanded to the Commissioner for additional proceedings. (See id.

at 24.) Specifically, Magistrate Judge Harvey finds that the ALJ’s findings regarding

Amos’s residual functional capacity were not supported by substantial evidence,



2
    The Report and Recommendation, which is 25 pages long, is attached hereto as Appendix A.


                                                   2
because the ALJ failed to address the Department of Veterans Affairs’ Rating Decision

(“VA Rating Decision”) when assessing Amos’s physical and mental ability to perform

work. (See id. at 15.) Magistrate Judge Harvey further finds that the VA Rating

Decision constitutes material evidence regarding Plaintiff’s PTSD (see id.), and that

Social Security Ruling 06-03p required the ALJ to afford the VA Rating Decision some

weight (see id. at 16; see also id. & n.6 (explaining that Social Security Ruling 06-03p

governs Amos’s claim, because it was filed before March 27, 2017)). Finally,

Magistrate Judge Harvey determines that there is no merit to Amos’s contentions that

the ALJ either improperly assessed his migraine headaches or failed to consider

properly Amos’s wife’s testimony. (See id. at 15.)

       In addition to articulating these conclusions, Magistrate Judge Harvey’s Report

and Recommendation also advises the parties that either party may file written

objections to the Report and Recommendation, which must include the portions of the

findings and recommendations to which each objection is made and the basis for each

such objection. (See id. at 24.) The Report and Recommendation further advises the

parties that failure to file timely objections may result in waiver of further review of the

matters addressed in the Report and Recommendation. (See id. at 24–25.) Under this

Court’s local rules, any party who objects to a Report and Recommendation must file a

written objection with the Clerk of the Court within 14 days of the party’s receipt of the

Report and Recommendation. See LCvR 72.3(b). The due date for objections has

passed, and neither party has filed objections.

       This Court has reviewed Magistrate Judge Harvey’s report and agrees with its

careful and thorough analysis and conclusions. Therefore, the Court will ADOPT the




                                             3
Report and Recommendation in its entirety. Accordingly, Plaintiff’s Motion for

Reversal will be GRANTED; Defendant’s Motion for Affirmance will be DENIED;

and this matter will be REMANDED to the Commissioner for rehearing.

      A separate Order accompanies this Memorandum Opinion.



DATE: July 31, 2019                           Ketanji Brown Jackson
                                              KETANJI BROWN JACKSON
                                              United States District Judge




                                          4